IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KELLY DUTTON,                             : No. 558 EAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
THE CITY OF PHILADELPHIA,                 :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of April, 2019, the Petition for Allowance of Appeal is

DENIED.